Citation Nr: 0514467	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  99-05 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for claimed asthma.  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from August 20, 1943, to 
November 9, 1943.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision in 
which the RO determined that new and material evidence had 
not been received to reopen a previously denied claim of 
entitlement to service connection for asthma.  

In July 2000, the veteran presented testimony at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.  

In a November 2000 decision, the Board reopened the claim of 
service connection for asthma and remanded that claim to the 
RO for additional evidentiary development.  

In May 2003, the Board once again remanded this claim to the 
RO for additional evidentiary development.  

In a December 2003 decision, the Board denied the veteran's 
claim of service connection for asthma.  The veteran 
subsequently appealed this case to the United States Court of 
Appeals for Veterans Claims (hereinafter, the Court).  

While that case was pending at the Court, the veteran's 
representative and the VA Office of the General Counsel filed 
a Joint Motion to vacate the Board's decision and to remand 
the veteran's claim for readjudication.  

In a September 2004 Order, the Court granted the Joint 
Motion, vacating the December 2003 decision and remanding the 
claim to the Board for readjudication.  

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court and 
the Joint Motion.  

The appeal is now being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

As noted in the Introduction, the veteran's claim was denied 
by the Board in a September 2003 decision on the basis that 
his asthma disability had preexisted his military service and 
was not aggravated by service.  He subsequently appealed this 
decision to the Court.  

While that case was pending at the Court, the veteran's 
representative and the VA Office of the General Counsel filed 
a Joint Motion to vacate the Board's decision and to remand 
the veteran's claims for readjudication.  

In the joint motion, the parties determined that it was 
unclear whether the Board had considered VAOPGCPREC 3-2003 
(July 16, 2003), which held that the provisions of 38 C.F.R. 
§ 3.304(b) were inconsistent with 38 U.S.C.A. § 1111 insofar 
as section 3.304(b) stated that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  

In a September 2004 Order, the Court granted the Joint 
Motion, vacated the Board's December 2003 decision and 
remanded the veteran's claims to the Board for 
readjudication.  

In February 2005, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion, 
pursuant to authority set forth in 38 U.S.C.A. § 7109.  The 
requested medical opinion was subsequently received by the 
Board and associated with the veteran's claims folder.  

The Board notes that the issue on appeal was last adjudicated 
by the RO in a Supplemental Statement of the Case (SSOC) 
dated in July 2003, which was issued during same month as 
VAOPGCPREC 3-2003.  

In light of the change in the standard for adjudicating 
claims potentially involving aggravation of a preexisting 
disability, and because additional evidence was associated 
with the claims folder since this claim was last adjudicated 
by the RO in the July 2003 SSOC, the Board finds that it 
would be potentially prejudicial to the veteran if the Board 
were to proceed to adjudicate this issue at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is remanded for the following actions:

1.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for the 
disabilities at issue.  He should be 
provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies.  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform him of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.  

2.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal in light of the 
additional evidence of record.  Any 
indicated development should be 
undertaken by the RO.  If any of the 
benefit sought on appeal remain denied, 
the RO should issue a Supplemental 
Statement of the Case, and the veteran 
and his representative should be afforded 
time in which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


